Title: From George Washington to Nicholas Cooke, 28 April 1776
From: Washington, George
To: Cooke, Nicholas



Sir
New york 28th April 1776

I received your favor of the 23d instant. the reasons why I did not hitherto represent the State of your Colony to Congress was in expectation of your forwarding unto me, a Sketch of it, in writeing. I Shall take the first Opertunity of doing it, and if my reccommendation thereof has any weight, with that August Body, it will give me much pleasure to render Service to your Colony.
I am very glad that Colonel Knox has taken a view of Newport, and hope the directions he has Left, will be attended with all the good Consequences you mention, we have no Ingineer that Can possibly be Spar’d from hence, indeed we are very defficient in that department, & the State of this place is Such, that had we many more than we have, there woud be full employment for them.
Colonel Babcocks misfortune is truely pitiable, the incontestable proofs which he has given at Cambridge & Since, of a distemperd mind, must to every one acquainted with them, Shew, how unfit he must be to Command the forces of your Colony. I am with very great regard Sir Your Most Obed. H. St

Go: Washington


P.S. the only Engineer we had to Spare is Sent off to Canada.

